Exhibit 10.1





QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.


AND


THE PURCHASERS NAMED HEREIN




____________________________________________________________




CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT


____________________________________________________________








September 15, 2013








--------------------------------------------------------------------------------



QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.
CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT




This Convertible Note and Warrant Purchase Agreement (this “Agreement”) is made
as of September 15, 2013 by and between QUANTUM FUEL SYSTEMS TECHNOLOGIES
WORLDWIDE, INC., a Delaware corporation (the “Company”), and those purchasers
listed on the attached Exhibit A, as such exhibit may be amended from time to
time (each a “Purchaser”, and collectively, the “Purchasers”).
RECITALS
A.    The Company has authorized the sale and issuance of up to $11,000,000 in
principal of senior secured convertible notes substantially in the form attached
here to as Exhibit B (individually, a “Note” and collectively, the “Notes”),
which shall be convertible into shares of the common stock of the Company, $0.02
par value per share (the “Common Stock”), and warrants to purchase 3,411,235
shares of Common Stock in a private placement (the “Warrants”).
B.    Pursuant to Section 4(2) of the Securities Act of 1933 (the “Securities
Act” or the “Act”) and Rule 506 promulgated thereunder, the Company desires to
sell to the Purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company that aggregate principal amount of Notes set
forth opposite such Purchaser’s name on Exhibit A, and warrants to purchase that
aggregate number of shares of Common Stock set forth opposite such Purchaser’s
name on Exhibit A on the terms and subject to the conditions set forth in this
Agreement.
TERMS AND CONDITIONS
Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:
1.    Purchase of the Securities.
1.1    Agreement to Sell and Purchase. At the Closing (as hereinafter defined),
the Company will issue and sell to each of the Purchasers, and each Purchaser
will, severally and not jointly, purchase from the Company, the Notes in the
principal amount set forth opposite such Purchaser’s name on Exhibit A and
warrants to purchase Common Stock of the Company (the “Warrants” and together
with the Notes, the “Securities”) set forth opposite such Purchaser’s name on
Exhibit A for an aggregate purchase price set forth opposite such Purchaser’s
name on Exhibit A (the “Purchase Price”). The Notes shall be in the form set
forth as Exhibit B and the Warrants shall be in the form set forth hereto as
Exhibit C.
1.2    Placement Agent Fee. The Purchasers acknowledge that the Company intends
to pay to Craig-Hallum Capital Group LLC, in its capacity as the placement agent
for the Offering (the “Placement Agent”), a fee in respect of the sale of
Securities to certain Purchasers. The Company shall indemnify and hold harmless
the Purchasers from and against all fees, commissions, or other payments owing
by the Company to the Placement Agent or any other persons from or acting on
behalf of the Company hereunder.
1.3    Closing; Closing Date. The completion of the sale and purchase of the
Securities (the “Closing”) shall be held at 9:00 a.m. (Central Time) as soon as
practicable following the satisfaction of the conditions set forth in Section 4
(the “Closing Date”), at the offices of the Company, 25242 Arctic Ocean Drive,
Lake Forest, California 92630, or at such other time and place as the Company
and Purchasers may agree.
1.4    Delivery of the Securities. At the Closing, subject to the terms and
conditions hereof, the Company will deliver to each Purchaser a Note and
Warrant, in such denominations and registered in such

Page 1

--------------------------------------------------------------------------------




names as such Purchaser may designate by notice to the Company, representing the
Securities, dated as of the Closing Date (each a “Certificate”), against payment
of the purchase price set forth on Exhibit A therefor by cash in the form of
wire transfer, unless other means of payment shall have been agreed upon by the
Purchasers and the Company.
2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser:
2.1    Authorization; No Conflicts; Authority. This Agreement has been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal and binding obligation of the Company, enforceable in accordance with its
terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity. The Notes and
Warrants have been duly authorized and, on the Closing Date will be, duly
executed and delivered by the Company, and, when issued and paid for in
accordance with the terms hereof, will constitute valid, legal and binding
obligations of the Company, enforceable in accordance with their terms, except
as rights to indemnity thereunder may be limited by federal or state securities
laws and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity. The execution, delivery and performance
of this Agreement and the consummation of the transactions herein contemplated
(which, in all cases hereunder, includes the issuance of the Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) and the issuance
of the Common Stock issuable upon conversion of the Notes (the “Note Shares”))
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the Company’s charter or by-laws or (iii) result in the violation
of any law or statute or any judgment, order, rule, regulation or decree of any
court or arbitrator or federal, state, local or foreign governmental agency or
regulatory authority having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets (each, a “Governmental
Authority”), except in the case of clause (i) as would not result in a material
adverse effect upon the business, prospects, management, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole (“Material Adverse Effect”). Except for
notices required or permitted to be filed with certain state and federal
securities commissions, which notices will be filed on a timely basis, no
consent, approval, authorization or order of, or registration or filing with any
Governmental Authority is required for the execution, delivery and performance
of this Agreement or for the consummation of the transactions contemplated
hereby, including the issuance or sale of the Securities by the Company, except
such as may be required under the Act or state securities or blue sky laws; and
the Company has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby, including the authorization,
issuance and sale of the Securities as contemplated by this Agreement.
2.2    No Violations or Defaults. Neither the Company nor any of its
subsidiaries is in violation of its respective charter, by‑laws or other
organizational documents, or in breach of or otherwise in default, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default in the performance of any material obligation, agreement or condition
contained in any bond, debenture, note, indenture, loan agreement or any other
material contract, lease or other instrument to which it is subject or by which
any of them may be bound, or to which any of the material property or assets of
the Company or any of its subsidiaries is subject.

Page 2

--------------------------------------------------------------------------------




2.3    Organization, Good Standing and Qualification. Each of the Company and
its subsidiaries has been duly organized and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation. Each of the Company and its subsidiaries has full corporate power
and authority to own its properties and conduct its business as currently being
carried on and as described in the Company SEC Documents, is duly qualified to
do business as a foreign corporation in good standing in each jurisdiction in
which it owns or leases real property or in which the conduct of its business
makes such qualification necessary and in which the failure to so qualify would
have a Material Adverse Effect.
2.4    Ownership of Assets. The Company and its subsidiaries have good and
marketable title to all property (whether real or personal) described in the
Company SEC Documents as being owned by them, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects except such as
are described in the Company SEC Documents. The property held under lease by the
Company and its subsidiaries is held by them under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of the Company or its subsidiaries.
2.5    SEC Filings. Each report, registration statement and definitive proxy
statement filed by the Company with the Securities and Exchange Commission (the
“SEC,” and the documents, the “Company SEC Documents”): (i) complied as to form
in all material respects with the published rules and regulations of the SEC
applicable thereto and, with respect to those filed within the past twenty-four
months, were timely filed; (ii) the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading; (iii) the consolidated financial statements contained
therein were prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods covered, except
as may be indicated in the notes to such financial statements and (in the case
of unaudited statements) as permitted by Form 10-Q of the SEC, and except that
unaudited financial statements may not contain footnotes and are subject to
year-end audit adjustments; and (iv) the consolidated balance sheets contained
therein fairly present the consolidated financial position of the Company and
its subsidiaries as of the respective dates thereof and the consolidated results
of operations cash flows and the changes in stockholders’ equity of the Company
and its subsidiaries for the periods covered thereby. Except as set forth in the
financial statements included in the Company SEC Documents, neither the Company
nor its subsidiaries has any liabilities, contingent or otherwise, other than
liabilities incurred in the ordinary course of business subsequent to June 30,
2013, and liabilities of the type not required under generally accepted
accounting principles to be reflected in such financial statements. Such
liabilities incurred subsequent to June 30, 2013, are not, in the aggregate,
material to the financial condition or operating results of the Company and its
subsidiaries, taken as a whole.
2.6    Capitalization. All of the issued and outstanding shares of capital stock
of the Company, including the outstanding shares of Common Stock, are duly
authorized and validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state and foreign securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities that have not been waived in writing (a
copy of which has been delivered to counsel to the Purchasers), and the holders
thereof are not subject to personal liability by reason of being such holders;
the Note Shares and Warrant Shares have been duly authorized and, when issued,
delivered and paid for in accordance with the terms of this Agreement or, if
applicable, in accordance with the terms of the Notes and Warrants, will have
been validly issued and will be fully paid and nonassessable, and the holders
thereof will not be subject to personal liability by reason of being such
holders; and the capital stock of the Company, including the Note Shares and
Warrant Shares, conforms to the description thereof in the Company SEC
Documents. The Note Shares and Warrant Shares have been duly reserved for
issuance upon conversion of the Notes or exercise of the Warrants. Except as
otherwise stated in the Company SEC Documents, (i) there are no preemptive
rights or other rights to subscribe for or to purchase, or any restriction upon
the voting or

Page 3

--------------------------------------------------------------------------------




transfer of, any shares of Common Stock pursuant to the Company’s charter,
by‑laws or any agreement or other instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound and (ii) the offering or sale of the Securities as contemplated by this
Agreement does not give rise to any rights for or relating to the registration
of any shares of Common Stock or other securities of the Company, except for the
participation rights (if any) of Crede CG III, Ltd. (which have been validly
waived with respect to the transactions contemplated hereby). All of the issued
and outstanding shares of capital stock of each of the Company’s subsidiaries
have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise described in the Company SEC Documents
or disclosed in writing to the Purchasers, the Company owns of record and
beneficially, free and clear of any security interests, claims, liens, proxies,
equities or other encumbrances, all of the issued and outstanding shares of such
stock.
2.7    Stock Options. Except as described in the Company SEC Documents, the
rights described in Section 2.6 above and issuances under the Company Stock
Plans (defined herein) after June 30, 2013, there are no options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company or any subsidiary of the Company any shares of the capital stock of
the Company or any subsidiary of the Company. The description of the Company’s
stock option, stock bonus and other stock plans or arrangements (the “Company
Stock Plans”), and the options (the “Options”) or other rights granted
thereunder, set forth in the Company SEC Documents accurately and fairly
presents the information required to be shown with respect to such plans,
arrangements, options and rights. Each grant of an Option (i) was duly
authorized no later than the date on which the grant of such Option was by its
terms to be effective by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto and (ii) was made in accordance with the terms of the applicable
Company Stock Plan, and all applicable laws and regulatory rules or
requirements, including all applicable federal securities laws.
2.8    Subsidiaries. Other than (i) the subsidiaries of the Company listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2012 and (ii) those other equity interests owned by the Company
disclosed in such Form 10-K, the Company, directly or indirectly, owns no
capital stock or other equity or ownership or proprietary interest in any
corporation, partnership, association, trust or other entity.
2.9    Offering. Assuming the accuracy of the representations of the Purchasers
in Section 3.3 of this Agreement on the date hereof, on the Closing Date and
solely as this Section 2.9 relates to the issue and sale of the Warrant Shares
on the date(s) of exercise of the Warrants and the Note Shares on the date(s) of
conversion of the Notes, the offer, issue and sale of the Securities and
issuance of the Warrant Shares upon exercise of the Warrants and the Note Shares
upon conversion of the Notes (assuming no change in applicable law prior to the
date the Note Shares and Warrant Shares are issued), are and will be exempt from
the registration and prospectus delivery requirements of the Securities Act and
have been or will be registered or qualified (or are or will be exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws. Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act of the issuance of the Securities to the Purchasers or
the issuance of the Note Shares or Warrant Shares upon exercise of the Warrants.
Other than the Company SEC Documents, the Company has not distributed and will
not distribute prior to the Closing Date any offering material in connection
with the offering and sale of the Securities, Note Shares or Warrant Shares. The
Company has not taken any action to sell, offer for sale or solicit offers to
buy any securities of the Company which would bring the offer, issuance or sale
of the Securities or the issuance of the Warrant Shares upon exercise of the
Warrants or the

Page 4

--------------------------------------------------------------------------------




Note Shares upon conversion of the Notes, within the provisions of Section 5 of
the Securities Act, unless such offer, issuance or sale was or shall be within
the exemptions of Section 4 of the Securities Act.
2.10    Litigation. Except as set forth in the Company SEC Documents, there is
not pending or, to the knowledge of the Company, threatened or contemplated, any
action, suit or proceeding (a) to which the Company or any of its subsidiaries
is a party or (b) which has as the subject thereof any officer or director of
the Company or any subsidiary, any employee benefit plan sponsored by the
Company or any subsidiary or any property or assets owned or leased by the
Company or any subsidiary before or by any court or Governmental Authority, or
any arbitrator, which, individually or in the aggregate, might result in any
material adverse change in the general affairs, condition (financial or
otherwise), business, prospects, management, properties, operations or results
of operations of the Company and its subsidiaries, taken as a whole (“Material
Adverse Change”), or would materially and adversely affect the ability of the
Company to perform its obligations under this Agreement or which are otherwise
material in the context of the sale of the Securities. There are no current or,
to the knowledge of the Company, pending, legal, governmental or regulatory
actions, suits or proceedings (i) to which the Company or any of its
subsidiaries is subject or (ii) which has as the subject thereof any officer or
director of the Company or any subsidiary, any employee plan sponsored by the
Company or any subsidiary or any property or assets owned or leased by the
Company or any subsidiary, that are required to be described in the Company SEC
Documents by the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the rules and regulations under the Exchange Act, the Act or by the rules
and regulations under the Act and that have not been so described.
2.11    No Brokers. Except for any fees payable to the Placement Agent, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.
2.12    Compliance. The Company and each of its subsidiaries holds, and is
operating in compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority or self‑regulatory body required for the conduct
of its business and all such franchises, grants, authorizations, licenses,
permits, easements, consents, certifications and orders are valid and in full
force and effect; and neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such franchise, grant,
authorization, license, permit, easement, consent, certification or order or has
reason to believe that any such franchise, grant, authorization, license,
permit, easement, consent, certification or order will not be renewed in the
ordinary course; and the Company and each of its subsidiaries is in compliance
in all material respects with all applicable federal, state, local and foreign
laws, regulations, orders and decrees.
2.13    No Material Changes. Except as disclosed in the Company SEC Documents,
since June 30, 2013, neither the Company nor any of its subsidiaries has
incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions, or declared or paid any dividends or
made any distribution of any kind with respect to its capital stock; and there
has not been any change in the capital stock (other than a change in the number
of outstanding shares of Common Stock due to (i) the issuance of shares upon the
exercise of outstanding options or warrants or conversion of convertible
securities, (ii) the sale of shares of Common Stock under the “at-the-market”
sales agreement referred to in Section 4.1(k) and (iii) grants of stock awards
under the Company Stock Plans), or any material change in the short term or long
term debt (other than as a result of the conversion of convertible securities),
or any issuance of options, warrants, convertible securities or other rights to
purchase the capital stock, of the Company or any of its subsidiaries (other
than grants of stock awards under the Company Stock Plans), or any Material
Adverse Change or any development which could reasonably be expected to result
in any Material Adverse Change.
2.14    Intellectual Property. The Company and each of its subsidiaries owns,
possesses, or can acquire on reasonable terms, all Intellectual Property
necessary for the conduct of the Company’s and it subsidiaries’ business as now
conducted or as described in the Company SEC Documents to be conducted,

Page 5

--------------------------------------------------------------------------------




except as such failure to own, possess, or acquire such rights would not result
in a Material Adverse Effect. Furthermore, (i) to the knowledge of the Company,
there is no infringement, misappropriation or violation by third parties of any
such Intellectual Property, except as such infringement, misappropriation or
violation would not result in a Material Adverse Effect; (ii) there is no
pending or, to the knowledge of the Company, threatened, action, suit,
proceeding or claim by others challenging the Company’s or any of its
subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(iii) the Intellectual Property owned by the Company and its subsidiaries, and
to the knowledge of the Company, the Intellectual Property licensed to the
Company and its subsidiaries, has not been adjudged invalid or unenforceable, in
whole or in part, and there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; (iv) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others that the Company or any of its subsidiaries infringes,
misappropriates or otherwise violates any Intellectual Property or other
proprietary rights of others, neither the Company or any of its subsidiaries has
received any written notice of such claim and the Company is unaware of any
other fact which would form a reasonable basis for any such claim; and (v) to
the Company’s knowledge, no employee of the Company or any of its subsidiaries
is in or has ever been in violation of any term of any employment contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, nondisclosure agreement or any
restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company nor any of its
subsidiaries or actions undertaken by the employee while employed with the
Company or any of its subsidiaries, except as such violation would not result in
a Material Adverse Effect. “Intellectual Property” shall mean all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
domain names, technology, know-how and other intellectual property.
2.15    Exchange Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is included or approved for listing on the
NASDAQ Capital Market and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock from the NASDAQ Capital Market
nor has the Company received any notification that the SEC or the NASDAQ Capital
Market is contemplating terminating such registration or listing. The Company
has complied in all material respects with the applicable requirements of the
NASDAQ Capital Market for maintenance of inclusion of the Common Stock thereon.
The Company has filed an application to include the Securities on the NASDAQ
Capital Market.
2.16    Form S-3 Eligibility. Assuming that the offering is not an indirect
primary offering, the Company is eligible to register the Note Shares and
Warrant Shares for resale by the Purchasers using Form S-3 promulgated under the
Securities Act.
2.17    Taxes. The Company and its subsidiaries have timely filed all federal,
state, local and foreign income and franchise tax returns required to be filed
and are not in default in the payment of any taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
the Company or any of its subsidiaries is contesting in good faith. There is no
pending dispute with any taxing authority relating to any of such returns, and
the Company has no knowledge of any proposed liability for any tax to be imposed
upon the properties or assets of the Company for which there is not an adequate
reserve reflected in the Company’s financial statements included in the Company
SEC Documents.
2.18    Insurance. The Company and each of its subsidiaries carries, or is
covered by, insurance from reputable insurers in such amounts and covering such
risks as is adequate for the conduct of its business and the value of its
properties and the properties of its subsidiaries and as is customary for
companies engaged in similar businesses in similar industries; all policies of
insurance and any fidelity or surety bonds insuring

Page 6

--------------------------------------------------------------------------------




the Company or any of its subsidiaries or its business, assets, employees,
officers and directors are in full force and effect; the Company and its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; there are no claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of its subsidiaries has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
2.19    Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Securities hereunder will be, or will have been, fully
paid or provided for by the Company and the Company will have complied with all
laws imposing such taxes.
2.20    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.
2.21    Internal Controls. The Company and its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Except as disclosed in the
Company SEC Documents, the Company’s internal control over financial reporting
is effective and none of the Company, its board of directors and audit committee
is aware of any “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in its internal control over financial reporting, or
any fraud, whether or not material, that involves management or other employees
of the Company and its subsidiaries who have a significant role in the Company’s
internal controls; and since the end of the latest audited fiscal year, there
has been no change in the Company’s internal control over financial reporting
(whether or not remediated) that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting. The Company’s board of directors has, subject to the exceptions, cure
periods and the phase in periods specified in the applicable stock exchange
rules (“Exchange Rules”), validly appointed an audit committee to oversee
internal accounting controls whose composition satisfies the applicable
requirements of the Exchange Rules and the Company’s board of directors and/or
the audit committee has adopted a charter that satisfies the requirements of the
Exchange Rules.
2.22    No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Securities.
2.23    Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation or the
laws of the jurisdiction of its formation which is or could become applicable to
any Purchaser as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
Purchaser’s ownership of the Securities. The Company has not adopted a
stockholder rights plan or similar

Page 7

--------------------------------------------------------------------------------




arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.
2.24    Anti-Bribery and Money Laundering Laws. Each of the Company, its
subsidiaries, its affiliates and, to the knowledge of the Company, any of their
respective officers, directors, supervisors, managers, agents, or employees, has
not violated, its participation in the Offering will not violate, and the
Company and each of its subsidiaries has instituted and maintains policies and
procedures designed to ensure continued compliance with, each of the following
laws: anti-bribery laws, including but not limited to, any applicable law, rule,
or regulation of any locality, including but not limited to any law, rule, or
regulation promulgated to implement the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions, signed
December 17, 1997, including the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the U.K. Bribery Act 2010, or any other law, rule or regulation of
similar purposes and scope, or anti-money laundering laws, including but not
limited to, applicable federal, state, international, foreign or other laws,
regulations or government guidance regarding anti-money laundering, including,
without limitation, Title 18 US. Code section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder.
2.25    Sarbanes-Oxley Act. The Company is in compliance with all applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations of the SEC
thereunder.
2.26    Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-14 and 15d-14 under
the Exchange Act) and such controls and procedures are effective in ensuring
that material information relating to the Company, including its subsidiaries,
is made known to the principal executive officer and the principal financial
officer. The Company has utilized such controls and procedures in preparing and
evaluating the disclosures in the Company SEC Documents.
2.27    OFAC.
(a)    Neither the Company nor any of its subsidiaries, nor any or their
directors, officers or employees, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or its subsidiaries, is an individual
or entity that is, or is owned or controlled by an individual or entity that is:
(i)    the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor
(ii)    located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Cuba, Iran, Libya, North
Korea, Sudan and Syria).
(b)    Neither the Company nor any of its subsidiaries will, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
individual or entity:
(i)    to fund or facilitate any activities or business of or with any
individual or entity or in any country or territory that, at the time of such
funding or facilitation, is the subject of Sanctions; or

Page 8

--------------------------------------------------------------------------------




(ii)    in any other manner that will result in a violation of Sanctions by any
individual or entity (including any individual or entity participating in the
offering, whether as underwriter, advisor, investor or otherwise).
(c)    For the past five years, neither the Company nor any of its subsidiaries
has knowingly engaged in, and is not now knowingly engaged in, any dealings or
transactions with any individual or entity, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.
2.28    ERISA and Employee Benefits. (A) To the knowledge of the Company, no
“prohibited transaction” as defined under Section 406 of ERISA or Section 4975
of the Code and not exempt under ERISA Section 408 and the regulations and
published interpretations thereunder has occurred with respect to any Employee
Benefit Plan. At no time has the Company or any ERISA Affiliate maintained,
sponsored, participated in, contributed to or has or had any liability or
obligation in respect of any Employee Benefit Plan subject to Part 3 of Subtitle
B of Title I of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Company or any ERISA Affiliate has incurred or could
incur liability under Section 4063 or 4064 of ERISA. No Employee Benefit Plan
provides or promises, or at any time provided or promised, retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law. Each Employee Benefit Plan is and has been operated in material
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code and, to the knowledge of the Company, no event has occurred
(including a “reportable event” as such term is defined in Section 4043 of
ERISA) and no condition exists that would subject the Company or any ERISA
Affiliate to any material tax, fine, lien, penalty or liability imposed by
ERISA, the Code or other applicable law. Each Employee Benefit Plan intended to
be qualified under Code Section 401(a) is so qualified and has a favorable
determination or opinion letter from the IRS upon which it can rely, and any
such determination or opinion letter remains in effect and has not been revoked;
to the knowledge of the Company, nothing has occurred since the date of any such
determination or opinion letter that is reasonably likely to adversely affect
such qualification; (B) with respect to each Foreign Benefit Plan, such Foreign
Benefit Plan (1) if intended to qualify for special tax treatment, meets, in all
material respects, the requirements for such treatment, and (2) if required to
be funded, is funded to the extent required by applicable law, and with respect
to all other Foreign Benefit Plans, adequate reserves therefor have been
established on the accounting statements of the applicable Company or
subsidiary; (C) the Company does not have any obligations under any collective
bargaining agreement with any union and no organization efforts are underway
with respect to Company employees. As used in this Agreement, “Code” means the
Internal Revenue Code of 1986, as amended; “Employee Benefit Plan” means any
“employee benefit plan” within the meaning of Section 3(3) of ERISA, including,
without limitation, all stock purchase, stock option, stock-based severance,
employment, change-in-control, medical, disability, fringe benefit, bonus,
incentive, deferred compensation, employee loan and all other employee benefit
plans, agreements, programs, policies or other arrangements, whether or not
subject to ERISA, under which (1) any current or former employee, director or
independent contractor of the Company or its subsidiaries has any present or
future right to benefits and which are contributed to, sponsored by or
maintained by the Company or any of its respective subsidiaries or (2) the
Company or any of its subsidiaries has had or has any present or future
obligation or liability; “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended; “ERISA Affiliate” means any member of the company’s
controlled group as defined in Code Section 414(b), (c), (m) or (o); and
“Foreign Benefit Plan” means any Employee Benefit Plan established, maintained
or contributed to outside of the United States of America or which covers any
employee working or residing outside of the United States.
2.29    Labor Matters. No labor problem or dispute with the employees of the
Company or any of its subsidiaries exists or is threatened or imminent, and the
Company is not aware of any existing or

Page 9

--------------------------------------------------------------------------------




imminent labor disturbance by the employees of any of its or its subsidiaries’
principal suppliers, contractors or customers, that could have a Material
Adverse Effect.
2.30    Business Arrangements. Except as disclosed in the Company SEC Filed
Documents and an exclusive sale arrangement with a customer of the Company for a
specific product manufactured by the Company that is scheduled to expire on
November 15, 2013, neither the Company nor any of its subsidiaries has granted
rights to develop, manufacture, produce, assemble, distribute, license, market
or sell its products to any other person and is not bound by any agreement that
affects the exclusive right of the Company or such subsidiary to develop,
manufacture, produce, assemble, distribute, license, market or sell its
products.
2.31    Occupational Laws. The Company and each of its subsidiaries (i) is in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all Governmental Authorities (including pursuant to the
Occupational Health and Safety Act) relating to the protection of human health
and safety in the workplace (“Occupational Laws”); (ii) has received all
material permits, licenses or other approvals required of it under applicable
Occupational Laws to conduct its business as currently conducted; and (iii) is
in compliance, in all material respects, with all terms and conditions of such
permit, license or approval. No action, proceeding, revocation proceeding, writ,
injunction or claim is pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries relating to Occupational Laws,
and the Company does not have knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings.
2.32    Environmental Laws. Except as disclosed in the Company SEC Documents,
neither the Company nor any of its subsidiaries is in violation of any statute,
any rule, regulation, decision or order of any Governmental Authority or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), owns or operates any real property
contaminated with any substance that is subject to any environmental laws, is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or is subject to any claim relating to any Environmental Laws, which
violation, contamination, liability or claim would individually or in the
aggregate, have a Material Adverse Effect; and the Company is not aware of any
pending investigation which might lead to such a claim. Neither the Company nor
any of its subsidiaries anticipates incurring any material capital expenditures
relating to compliance with Environmental Laws.
2.33    Restrictions on Subsidiary Payments. Except for restrictions on Zephyr
Farms Limited ability to make distributions pursuant to the terms of a Credit
Agreement dated March 19, 2013 with Samsung Heavy Industries Co., Ltd., no
subsidiary of the Company is currently prohibited, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated by the Company SEC Documents.
2.34    No Manipulation; Disclosure of Information. The Company has not taken
and will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities. The Company confirms that, to
its knowledge, with the exception of the proposed sale of Securities as
contemplated herein (as to which the Company makes not representation), neither
it nor any other person acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Purchasers shall be relying on the foregoing representations
in effecting transactions in securities of the Company. All disclosures provided
to the Purchasers regarding the Company, its business and the transactions
contemplated hereby,

Page 10

--------------------------------------------------------------------------------




including the exhibits to this Agreement, furnished by the Company are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
2.35     No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in this Agreement or the Company SEC
Documents or those incurred in the ordinary course of the Company’s business
since December 31, 2012, or which individually or in the aggregate, do not or
would not have a Material Adverse Effect. No event or circumstance has occurred
or exists with respect to the Company or its properties, business, operations,
condition (financial or otherwise), or results of operations, which, under
applicable laws, rules or regulations, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed. There are no proposals currently under
consideration or currently anticipated to be under consideration by the board of
directors or the executive officers of the Company which proposal would (i)
change the Certificate of Incorporation or bylaws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock or (ii) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.
2.36    No Integrated Offering. Neither the Company nor any of its affiliates
nor any person acting on its or their behalf has, directly or indirectly, made
any offer or sale of any security of the Company or solicited any offer to buy
any such security under circumstances that would eliminate the availability of
the exemption from registration under Regulation D in connection with the offer
and sale of the Securities as contemplated hereby.
2.37    Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s Placement Agent in connection with the
placement of the Securities.
3.    Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows:
3.1    Legal Power. The Purchaser has the requisite authority to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement. All action on the Purchaser’s part required for the lawful execution
and delivery of this Agreement have been or will be effectively taken prior to
the Closing.
3.2    Due Execution. This Agreement has been duly authorized, executed and
delivered by the Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of the Purchaser, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles.
3.3    Investment Representations. In connection with the sale and issuance of
the Securities, Note Shares and Warrant Shares, the Purchaser, for itself and no
other Purchaser, makes the following representations:
(a)    Investment for Own Account. The Purchaser is acquiring the Securities,
Note Shares and Warrant Shares for its own account, not as nominee or agent, and
not with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act;

Page 11

--------------------------------------------------------------------------------




provided, however, that by making the representations herein, the Purchaser does
not agree to hold any of the Securities for any minimum or specific term and
reserves the right to dispose of the securities at any time in accordance with
or pursuant to a registration statement or an exemption from the registration
requirements of the Securities Act.
(b)    Transfer Restrictions; Legends. The Purchaser understands that (i) the
Securities, Note Shares and Warrant Shares have not been registered under the
Securities Act or applicable state securities laws; (ii) the Securities, Note
Shares and Warrant Shares are being offered and sold pursuant to an exemption
from registration, based in part upon the Company’s reliance upon the statements
and representations made by the Purchasers in this Agreement, and that the
Securities, Note Shares and Warrant Shares must be held by the Purchaser
indefinitely, and that the Purchaser must, therefore, bear the economic risk of
such investment indefinitely, unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration; (iii)
each certificate representing the Securities, Note Shares and Warrant Shares
will be endorsed with the following legend until the earlier of (1) in the case
of the Note Shares and Warrant Shares, such date as the Note Shares or Warrant
Shares, as the case may be, have been registered for resale by the Purchaser or
(2) the date the Notes, Note Shares, Warrants or the Warrant Shares, as the case
may be, are eligible for sale under Rule 144 under the Securities Act or any
successor rule (“Rule 144”):
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities, Note Shares or Warrant Shares (or any portion thereof) until
the applicable date set forth in clause (iii) above unless the conditions
specified in the foregoing legends are satisfied or, if the opinion of counsel
referred to above is to the further effect that such legend is not required in
order to establish compliance with any provisions of the Securities Act or this
Agreement, or other satisfactory assurances of such nature are given to the
Company.
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer shall not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge. No notice shall be required
of such pledge. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.
Certificates evidencing the Note Shares and Warrant Shares shall not contain any
legend (including the legend set forth in this Section): (i) following a sale of
such Securities pursuant to an effective registration

Page 12

--------------------------------------------------------------------------------




statement (including the Registration Statement), or (ii) following a sale of
such Note Shares or Warrant Shares pursuant to Rule 144, or (iii) while such
Note Shares or Warrant Shares are eligible for sale under Rule 144, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC). Following such time as restrictive legends are not required to be
placed on certificates representing Note Shares or Warrant Shares, the Company
will, no later than three Trading Days following the delivery by a Purchaser to
the Company or the Company's transfer agent of a certificate representing Note
Shares or Warrant Shares containing a restrictive legend, deliver or cause to be
delivered to such Purchaser a certificate representing such Note Shares or
Warrant Shares that is free from all restrictive and other legends. The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date of a registration statement covering the Note
Shares and Warrant Shares if required by the Company’s transfer agent to effect
the removal of the legend hereunder. The Company may not make any notation on
its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section. Certificates for
Note Shares or Warrant Shares subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to the Purchasers by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
system.
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 3.2(b) is predicated upon the Company’s reliance
that the Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.
(c)    Financial Sophistication; Due Diligence. The Purchaser has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in connection with the transactions
contemplated in this Agreement. Such Purchaser has, in connection with its
decision to purchase the Securities, relied only upon the representations and
warranties contained herein and the information contained in the Company SEC
Documents. Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision.
(d)    Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501(a) of the rules and regulations promulgated
under the Securities Act.
(e)    Residency. The Purchaser is organized under the laws of the state set
forth beneath such Purchaser’s name on the signature page attached hereto, and
its principal place of operations is in the state set forth beneath such
Purchaser’s name on the signature page attached hereto.
(f)    General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or any other
general solicitation or general advertisement. Prior to the time that the
Purchaser was first contacted by the Company or the Placement Agent such
Purchaser had a pre-existing and substantial relationship with the Company or
the Placement Agent.
3.4    No Investment, Tax or Legal Advice. Each Purchaser understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

Page 13

--------------------------------------------------------------------------------




3.5    Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. Each Purchaser acknowledges that the Placement Agent has acted
solely as placement agent for the Company in connection with the Offering of the
Securities by the Company, that the information and data provided to the
Purchaser in connection with the transaction contemplated hereby has not been
subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of such information, data or other related
disclosure material. Each Purchaser acknowledges that it has not taken any
actions that would deem the Purchasers to be members of a “group” for purposes
of Section 13(d) of the Exchange Act.
4.    Conditions to Closing.
4.1    Conditions to Obligations of Purchasers at Closing. Each Purchaser’s
obligation to purchase the Securities at the Closing is subject to the
fulfillment to that Purchaser’s reasonable satisfaction, on or prior to the
Closing, of all of the following conditions, any of which may be waived by the
Purchaser:
(a)    Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all respects on the Closing Date with the same force and effect
as if they had been made on and as of said date and the Company shall have
performed and complied with all obligations and conditions herein required to be
performed or complied with by it on or prior to the Closing and a certificate
duly executed by an officer of the Company, to the effect of the foregoing,
shall be delivered to the Purchasers.
(b)    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the Notes and
Warrants required by this Agreement. The Warrant Shares shall have been duly
authorized and reserved for issuance upon exercise of the Warrant and the Note
shares shall have been duly authorized and reserved for issuance upon conversion
of the Notes.
(c)    Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities, Note Shares and Warrant Shares shall have been duly
obtained and shall be effective on and as of the Closing. No stop order or other
order enjoining the sale of the Securities, Note Shares or Warrant Shares shall
have been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction. At the time of the Closing, the sale and issuance of the
Securities, Note Shares and Warrant Shares shall be legally permitted by all
laws and regulations to which Purchasers and the Company are subject. No
litigation, statute, rule, regulation, executive order, decree, ruling or
injunction will have been enacted, entered, promulgated or endorsed by or in any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
(d)    Execution of Agreements. The Company shall have executed this Agreement
and have delivered this Agreement to the Purchasers.
(e)    Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate of the Secretary of the Company certifying as to the
truth and accuracy of the resolutions of the

Page 14

--------------------------------------------------------------------------------




board of directors and any committee thereof relating to the transaction
contemplated hereby (a copy of which shall be included with such certificate).
(f)    Trading and Listing. Trading and listing of the Company’s common stock on
the NASDAQ Capital Market shall not have been suspended by the SEC or the NASDAQ
Capital Market.
(g)    Market Listing. The Company will comply with all of the requirements of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) and the NASDAQ
Capital Market with respect to the issuance of the Securities, Note Shares and
the Warrant Shares.
(h)    Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Securities and issuance of
the Warrant Shares upon exercise of the Warrant and Note Shares upon conversion
of the Notes.
(i)    Material Adverse Change. Since the date of this Agreement, there shall
not have occurred any event which results in a Material Adverse Effect.
(j)    Opinion. The Company shall have delivered to Purchasers the opinion of
the Company’s General Counsel, dated as of the Closing Date in substantially the
form attached hereto as Exhibit D.
(k)    Termination of Ascendiant Agreement. The Company shall have delivered to
Purchasers proof of termination of the At The Market Offering Agreement, dated
August 19, 2013, with Ascendiant Capital Markets, LLC.
(l)    DGCL 203. The Company shall have delivered to Purchasers necessary
approvals to prevent Kevin Douglas or his affiliates from becoming an
“interested stockholder” for purposes of Section 203 of the Delaware General
Corporation Law.
(m)     Board Representative. If requested by Kevin Douglas, the Company shall
have appointed the Douglas Representative to the Company’s board of directors in
accordance with Section 5.7
(n)     Security Agreements; Consents and Approvals. The Company shall have
executed and delivered to Purchasers the Subordinated Security Agreement (the
“Security Agreement”) and the Patent Security Agreement, each in a form
acceptable to the Purchasers and the Company, as well as provided all consents
or approvals required by the Company’s lenders or financing sources in
connection with the Offering.
(o)     Subordination Agreement. Bridge Bank, National Association and Kevin
Douglas, in his capacity as collateral agent, shall have executed and delivered
to Purchasers the Subordination Agreement (the “Subordination Agreement”), in a
form acceptable to the Purchasers, the Company and Bridge Bank, National
Association and Kevin Douglas, in his capacity as collateral agent.
4.2    Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Securities at the Closing is subject to the fulfillment to
the Company’s reasonable satisfaction, on or prior to the Closing of the
following conditions, any of which may be waived by the Company:
(a)    Representations and Warranties True. The representations and warranties
made by the Purchasers in Section 3 shall be true and correct on the Closing
Date with the same force and effect as if they had been made on and as of said
date.
(b)    Performance of Obligations. The Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before the Closing. The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Company for such purpose.

Page 15

--------------------------------------------------------------------------------




(c)    Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities, Note Shares and Warrant Shares shall have been duly
obtained and shall be effective on and as of the Closing. No stop order or other
order enjoining the sale of the Securities, Note Shares or Warrant Shares shall
have been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction. At the time of the Closing, the sale and issuance of the
Securities, Note Shares and the Warrant Shares shall be legally permitted by all
laws and regulations to which the Purchasers and the Company are subject. No
litigation, statute, rule, regulation, executive order, decree, ruling or
injunction will have been enacted, entered, promulgated or endorsed by or in any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
(d)    Execution of Agreements. The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.
5.    Additional Covenants.
5.1    Listing. So long as a Purchaser owns any of the Securities, Note Shares
or Warrant Shares, the Company will use its best efforts to maintain the
automated quotation of its Common Stock, including the Note Shares and Warrant
Shares, on the NASDAQ Capital Market or an alternative listing on the New York
Stock Exchange or the NYSE MKT (formerly the American Stock Exchange) and will
comply in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of FINRA and such exchanges, if
applicable. The Company will also list the Note Shares and the Warrant Shares on
the NASDAQ Capital Market no later than the earlier of (a) the effective date of
the Registration Statement (as hereinafter defined) or (b) 150 days following
the Closing Date.
5.2    Confidential Information. Each Purchaser covenants that it will maintain
in confidence the receipt and content of any Suspension Notice (as defined
herein) under Section 6.2 until such information (a) becomes generally publicly
available other than through a violation of this provision by the Purchaser or
its agents or (b) is required to be disclosed in legal proceedings (such as by
deposition, interrogatory, request for documents, subpoena, civil investigation
demand, filing with any governmental authority or similar process); provided,
however, that before making any disclosure in reliance on this Section 5.2(b),
the Purchaser will give the Company at least 15 days prior written notice (or
such shorter period as required by law) specifying the circumstances giving rise
thereto and the Purchaser will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
ensure that confidential treatment will be accorded any non-public information
so furnished; provided, further, that notwithstanding each Purchaser’s agreement
to keep such information confidential, each Purchaser makes no such
acknowledgement that any such information is material, non-public information.
5.3    Non-Public Information. The Company covenants and agrees that neither it
nor any other person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
5.4    Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement or

Page 16

--------------------------------------------------------------------------------




the Warrants to a number of shares or price per share shall be amended
appropriately to account for such event.
5.5     Prohibited Actions. The Company hereby covenants and agrees with each of
the Purchasers that it shall not:
(a)enter into an “at-the-market” equity financing arrangement or any similar
arrangement for a period of five years from the Closing Date; or
(a)    for so long as any of the Notes are outstanding, create, or authorize the
creation of, or issue or obligate itself to issue shares of, any security unless
the same ranks junior to the Notes with respect to the distribution of assets on
the liquidation, dissolution or winding up of the Company. Notwithstanding the
foregoing, the Company shall not be restricted from (i) increasing the amount of
indebtedness owed to Bridge Bank, National Association (or any successor
commercial lender to Bridge Bank, the “Bank Debt”), whether by an increase to
the existing credit facility or otherwise, and to amend the existing notes
evidencing the Bank Debt or issue new notes to evidence the Bank Debt, (ii)
extending or amending the repayment terms of the Bank Debt, (iii) obtaining a
new secured credit facility from another commercial bank to replace or refinance
the Bank Debt and that is senior in all respects to the Convertible Notes and
the lien granted to the Purchasers, or (iv) obtaining secured debt of any type
from any other lender that is senior in all respects to the Convertible Notes
and the lien granted to the Purchasers, provided that such debt is approved in
advance by the Purchasers holding a majority of the aggregate outstanding
principal amount of the Notes.
5.7    Board Representative. For so long as Kevin Douglas beneficially owns at
least 5.0% of the Common Stock, the Company shall appoint to the Company's board
of directors one person designated by Kevin Douglas (the “Douglas Director”)
unless such right is waived in writing by Kevin Douglas. For purposes of this
Section 5.7, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act, and the rules and regulations promulgated thereunder.
The Company shall cause the Douglas Director to be appointed to the Company's
board of directors within 30 days after such request is provided by Kevin
Douglas to the Company. Throughout the period between any request to appoint the
Douglas Director and the appointment of such person to the Company's board of
directors: (a) subject to the Company's reasonable confidentiality protections,
the Company shall, concurrently with delivery to its board of directors, give
the representative of Kevin Douglas to be appointed to the Company's board of
directors copies of all materials the Company provides to its directors and (b)
allow such representative access to each meeting of the Company's board of
directors, provided that such representative may be excluded from access to any
material or meeting (or portion thereof) if the Company's board of directors
determines in good faith that such exclusion is necessary to preserve the
attorney-client privilege.
5.8    Limitation on Acquisition of Note Shares and Warrant Shares by
Purchasers; Stockholder Approval.
(a)Notwithstanding anything herein to the contrary, a Purchaser shall not
attempt to convert any portion of the Note or exercise any portion of the
Warrant and the Company shall not issue to any Purchaser any Note Shares or
Warrant Shares, to the extent, after giving effect to such issuance, such
Purchaser (together with such Purchaser's affiliates), would (i) beneficially
own in excess of 19.99% of the number of shares of Common Stock outstanding
immediately after giving effect to such issuance (the “Maximum Aggregate
Ownership Amount”) or (ii) control in excess of 19.99% of the total voting power
of the Company's securities outstanding immediately after giving effect to such
issuance that are entitled to vote on a matter being voted on by holders of the
Common Stock (the “Maximum Aggregate Voting Amount”), unless and until the
Company obtains stockholder approval permitting such issuance in accordance with
applicable rules of the NASDAQ Capital Market (or any other applicable national
securities exchange)

Page 17

--------------------------------------------------------------------------------




(“Stockholder Approval”). For purposes of this Section 5.8(a), beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act, and the rules and regulations promulgated thereunder. For purposes of this
Section 5.8(a), in determining the number of outstanding shares of Common Stock,
a Purchaser may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company's most recent Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, as the case may be, filed with the SEC, (y) a more
recent public announcement by the Company, or (z) any other notice by the
Company or the Company's transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Purchaser, the
Company shall within two business days confirm orally and in writing to such
Purchaser the number of shares of Common Stock then outstanding. If on any
attempted conversion or exercise of a Note or Warrant, as applicable, the
resulting issuance of Note Shares or Warrant Shares would result in a Purchaser
exceeding the Maximum Aggregate Ownership Amount or the Maximum Aggregate Voting
Amount, the Company shall not have previously obtained Stockholder Approval at
the time of conversion, then the Company shall only issue to the Purchaser
requesting conversion or exercise of a Note or Warrant, as applicable, such
number of Note Shares or Warrant Shares as may be issued below the Maximum
Aggregate Ownership Amount or Maximum Aggregate Voting Amount, as the case may
be.
(b)The Company shall provide each of its stockholders entitled to vote at its
next annual meeting of stockholders of the Company (the “Stockholder Meeting”),
which shall be held no later than May 31, 2014, a proxy statement meeting the
requirements of Section 14 of the Exchange Act, and the related rules and
regulations promulgated thereunder (the “Proxy Statement”) soliciting each such
stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions approving the Company’s issuance of the Note Shares and Warrant
Shares without regard to the limitations set forth in Section 5.8(a) (the
“Stockholder Approval”) in accordance with applicable law, the rules and
regulations of the NASDAQ Capital Market (or any other applicable national
securities exchange), the Company’s certificate of incorporation or bylaws and
the Delaware General Corporation Law, and the Company shall use its best efforts
to solicit its stockholders’ approval of such resolutions and to cause the board
of directors of the Company to recommend to the stockholders that they approve
such resolutions. The Proxy Statement shall be in a form reasonably acceptable
to Kevin Douglas and accordingly, the Company shall provide Kevin Douglas’ legal
counsel with a reasonable opportunity to review and comment on the Proxy
Statement. The Company shall keep Kevin Douglas apprised of the status of
matters relating to the Proxy Statement and the Stockholder Meeting, including
promptly furnishing to him and his counsel copies of notices or other
communications related to the Proxy Statement, the Stockholder Meeting or the
transactions contemplated hereby received by the Company from the SEC or the
NASDAQ Stock Market.
5.9    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Notes to repay all amounts outstanding under its senior subordinated bridge
notes issued during June and July 2012 and the balance for general working
capital.
6.    Registration Rights.
6.1    Registration Procedures and Expenses.
(a)    Following the Closing, the Company shall use its best efforts to prepare
and file with the SEC a registration statement on Form S-3 (or any successor to
Form S-3) covering the resale of the Registrable Securities (as defined below)
(the “S-3 Registration Statement”) no later than 90 days after the Closing, and
shall use its best efforts to cause the SEC to declare the S-3 Registration
Statement effective no later than 150 days after the Closing. For purposes of
this Agreement, the term “Registrable Securities” shall mean (i) the Note Shares
(ii) Warrant Shares; and (iii) any Common Stock of the Company issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of, any Note Shares or Warrant Shares. In the
event that Form S-3 (or any successor form) is or becomes unavailable to
register the resale of the Registrable Securities at any time prior to the
expiration of the Purchasers’ registration rights

Page 18

--------------------------------------------------------------------------------




pursuant to Section 6.4, the Company shall prepare and file with the SEC a
registration statement on Form S-1 (or any successor to Form S-1), covering the
resale of the Registrable Securities (the “S-1 Registration Statement” and
collectively the S-3 Registration Statement, the “Registration Statement”) and
cause the SEC to declare the S-1 Registration Statement effective as promptly as
reasonably practicable. If the Registration Statement has not been declared
effective by the SEC on or before the date that is 150 days after the Closing
(the “Required Effective Date”), the Company shall, on the business day
immediately following the Required Effective Date and each 30th day thereafter,
make a payment to the Purchasers as liquidated damages for such delay (together,
the “Late Registration Payments”) equal to 1.0% of the Purchase Price paid for
the Securities then owned by the Purchasers until the Registration Statement is
declared effective by the SEC; provided, however, the maximum aggregate amount
of Late Registration Payments shall be limited to 12% of the Purchase Price paid
for the Securities unless the Company intentionally breaches its obligations
under this Section 6.1(a). The Late Registration Payments will be prorated on a
daily basis during each 30 day period and will be paid to the Purchasers by wire
transfer or check within five business days after the earlier of (i) the end of
each 30 day period following the Required Effective Date or (ii) the effective
date of the Registration Statement. If the Company fails to pay any liquidated
damages pursuant to this section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 12% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Purchasers, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. “Business
day” means any day except Saturday, Sunday and any day that is a federal legal
holiday in the United States.
(b)    The Company shall use its best efforts to:
(i)    prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus that forms a part thereof (the
“Prospectus”) used in connection therewith as may be necessary or advisable to
keep the Registration Statement current and effective for the Note Shares and
Warrant Shares (collectively, “Common Shares”) held by a Purchaser for a period
ending on the earlier of (i) the date on which all Common Shares may be sold
pursuant to Rule 144 in any three-month period or (ii) such time as all Common
Shares have been sold pursuant to a registration statement or Rule 144. At such
time the Company is no longer required to keep the Registration Statement
current and effective for the Common Shares held by a Purchaser (the
“Registration Statement Termination Date”), that Purchaser will no longer accrue
any additional liquidated damages payments pursuant to Sections 6.1(a) or
6.2(c); however, the Company shall still be obligated to make all payments under
Sections 6.1(a) or 6.2(c) that were not made prior to the Registration Statement
Termination Date for that Purchaser. The Company shall notify each Purchaser
promptly upon the Registration Statement and each post-effective amendment
thereto, being declared effective by the SEC and advise each Purchaser that the
form of Prospectus contained in the Registration Statement or post-effective
amendment thereto, as the case may be, at the time of effectiveness meets the
requirements of Section 10(a) of the Securities Act or that it intends to file a
Prospectus pursuant to Rule 424(b) under the Securities Act that meets the
requirements of Section 10(a) of the Securities Act;
(ii)    furnish to the Purchaser with respect to the Common Shares registered
under the Registration Statement such number of copies of the Registration
Statement and the Prospectus (including supplemental prospectuses) filed with
the SEC in conformance with the requirements of the Securities Act and other
such documents as the Purchaser may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Common Shares by the
Purchaser;
(iii)    make any necessary blue sky filings;
(iv)    pay the expenses incurred by the Company and the Purchasers in complying
with Section 6, including, all registration and filing fees, FINRA fees,
exchange listing fees,

Page 19

--------------------------------------------------------------------------------




printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses and the expense of any special audits incident to or required
by any such registration (but excluding attorneys’ fees of any Purchaser and any
and all underwriting discounts and selling commissions applicable to the sale of
Registrable Securities by the Purchasers);
(v)    advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and
(vi)    with a view to making available to the Purchaser the benefits of Rule
144 and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Common Shares to the public without registration, the Company
covenants and agrees to use its commercially reasonable best efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) such date as all of the Common
Shares qualify to be resold immediately pursuant to Rule 144 or any other rule
of similar effect or (B) such date as all of the Common Shares shall have been
resold pursuant to Rule 144 (and may be further resold without restriction);
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and under the Exchange Act; and
(iii) furnish to the Purchaser upon request, as long as the Purchaser owns any
Common Shares, (A) a written statement by the Company as to whether it has
complied with the reporting requirements of the Securities Act and the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Purchaser of any rule or regulation
of the SEC that permits the selling of any such Common Shares without
registration.
The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
6.2    Transfer of Shares After Registration; Suspension.
(a)    Except in the event that Section 6.2(b) applies, the Company shall: (i)
if deemed necessary or advisable by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Common Shares being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Purchasers copies of any documents filed
pursuant to Section 6.2(a)(i); and (iii) upon request, inform each Purchaser who
so requests that the Company has complied with its obligations in Section
6.2(b)(i) (or that, if the Company has filed a post-effective amendment to the
Registration Statement which has not yet been declared effective, the Company
will notify the Purchaser to that effect, will use its commercially reasonable
best efforts to secure the effectiveness of such post-effective amendment as
promptly as possible and will promptly notify the Purchaser pursuant to Section
6.2(b)(i) when the amendment has become effective).
(b)    Subject to Section 6.2(c), in the event: (i) of any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;

Page 20

--------------------------------------------------------------------------------




(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Common Shares for
sale in any jurisdiction or the initiation of any proceeding for such purpose;
or (iv) of any event or circumstance which necessitates the making of any
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing to the Purchasers (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Purchasers will
refrain from selling any Common Shares pursuant to the Registration Statement (a
“Suspension”) until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies from the Company of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus. In the event of any
Suspension, the Company will use its reasonable best efforts to cause the use of
the Prospectus so suspended to be resumed as soon as reasonably practicable
after delivery of a Suspension Notice to the Purchasers. In addition to and
without limiting any other remedies (including, without limitation, at law or at
equity) available to the Company and the Purchaser, the Company and the
Purchasers shall be entitled to specific performance in the event that the other
party fails to comply with the provisions of this Section 6.2(b).
(c)    Notwithstanding the foregoing paragraphs of this Section 6.2, the Company
shall use its commercially reasonable best efforts to ensure that (i) a
Suspension shall not exceed 60 days individually, (ii) Suspensions covering no
more than 90 days, in the aggregate, shall occur during any twelve month period
and (iii) each Suspension shall be separated by a period of at least 30 days
from a prior Suspension (each Suspension that satisfies the foregoing criteria
being referred to herein as a “Qualifying Suspension”). In the event that prior
to the Registration Statement Termination Date there occurs a Suspension (or
part thereof) that does not constitute a Qualifying Suspension, on the 30th day
following the first day of such Suspension (or the first day of such part), and
on each 30th day thereafter, an amount equal to 1.0% of the Purchase Price paid
for the Securities purchased by the Purchaser and not previously sold by the
Purchaser with such payments to be prorated on a daily basis during each 30 day
period and will be paid to the Purchaser by wire transfer or check within five
business days after the end of each 30 day period following. Unless the Company
intentionally breaches its obligations under this Section 6.2(c), the aggregate
maximum amount payable by the Company under this Section 6.2(c) together with
any Late Registration Payments under Section 6.1(a) shall under no circumstances
exceed 12% of the aggregate Purchase Price paid for the Securities.
(d)    If a Suspension is not then in effect, the Purchasers may sell Common
Shares under the Registration Statement, provided that they comply with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to a
Purchaser and to any other parties reasonably requiring such Prospectuses.
(e)    The Company agrees that, if permitted by the Company’s transfer agent it
shall, immediately prior to the Registration Statement being declared effective,
deliver to its transfer agent an opinion letter of counsel, opining that at any
time the Registration Statement is effective, the transfer agent may issue, in
connection with the sale of the Common Shares, certificates representing such
Common Shares without restrictive legend, provided the Common Shares are to be
sold pursuant to the prospectus contained in the Registration Statement. If
delivery of such opinion letter is permitted by the Company’s transfer agent,

Page 21

--------------------------------------------------------------------------------




then upon receipt of such opinion, the Company shall cause the transfer agent to
confirm, for the benefit of the Purchasers, that no further opinion of counsel
is required at the time of transfer in order to issue such Common Shares without
restrictive legend.
The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Common Shares from the Purchasers, if
no Suspension is in effect at the time of sale, and (a) the sale of such Common
Shares is registered under the Registration Statement (including registration
pursuant to Rule 415 under the Securities Act); (b) the holder has provided the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Common Shares may be made without registration under the
Securities Act; or (c) such Common Shares are sold in compliance with Rule 144
under the Securities Act. In addition, the Company shall remove the restrictive
legend from any Common Shares held by the Purchasers following the expiration of
the holding period required by Rule 144 under the Securities Act (or any
successor rule).
6.3    Indemnification. For the purpose of this Section 6.3:
(a)    the term “Selling Stockholder” shall mean a Purchaser, its executive
officers and directors and each person, if any, who controls that Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act;
(b)    the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and
(c)    the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(d)    The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder (including in connection with the transactions contemplated by this
Agreement) or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Stockholder for any reasonable legal expense or other actual accountable
out of pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage, liability or action arises out of, or is based upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Stockholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Stockholder prior to the pertinent sale or sales by the Selling
Stockholder.
(e)    Each Purchaser severally (as to itself), and not jointly, agrees to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, each officer
of the Company who signs the Registration Statement and each director of the
Company) from and against any losses, claims, damages or liabilities to which
the Company (or any

Page 22

--------------------------------------------------------------------------------




such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure by that Purchaser to comply with the covenants and
agreements contained herein or (ii) any untrue statement of a material fact
contained in the Registration Statement if, and only if, such untrue statement
was made in reliance upon and in conformity with written information furnished
by or on behalf of that Purchaser specifically for use in preparation of the
Registration Statement, and that Purchaser will reimburse the Company (or such
officer, director or controlling person, as the case may be), for any reasonable
legal expense or other reasonable actual accountable out-of-pocket expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim. The obligation to indemnify shall be limited to the
net amount of the proceeds received by the Purchaser from the sale of the Common
Shares pursuant to the Registration Statement.
(f)    Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 6.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could reasonably
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.
(g)    If the indemnification provided for in this Section 6.3 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (d) or
(e) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the liable Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue

Page 23

--------------------------------------------------------------------------------




statement relates to information supplied by the Company on the one hand or the
liable Purchaser on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement. The Company and the Purchasers agree that it would not be just and
equitable if contribution pursuant to this subsection (g) were determined by pro
rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to above in this subsection (g). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (g) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (g), no Purchasers shall be required to contribute any amount in
excess of the amount by which the net amount received by that Purchaser from the
sale of the Common Shares to which such loss relates exceeds the amount of any
damages which that Purchaser has otherwise been required to pay to the Company
by reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations in this subsection to
contribute are several in proportion to their sales of Common Shares to which
such loss relates and not joint.
(h)    The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.
(i)    The obligations of the Company and of the Purchasers under this Section
6.3 shall survive completion of any offering of Registrable Securities in such
Registration Statement for a period of two years from the effective date of the
Registration Statement. No indemnifying party, in the defense of any such claim
or litigation, shall, except with the consent of each indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
6.4    Termination of Conditions and Obligations. The conditions precedent
imposed by Section 3 or this Section 6 upon the transferability of the Common
Shares shall cease and terminate as to any particular number of the Common
Shares when such Common Shares shall have been effectively registered under the
Securities Act and sold or otherwise disposed of in accordance with the intended
method of disposition set forth in the Registration Statement covering such
Common Shares or at such time as an opinion of counsel satisfactory to the
Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act. The Company shall request
an opinion of counsel promptly upon receipt of a request therefor from
Purchaser.
6.5    Information Available. So long as the Registration Statement is effective
covering the resale of Common Shares owned by a Purchaser, the Company will
furnish (or, to the extent such information is available electronically through
the Company’s filings with the SEC, the Company will make available via the
SEC’s EDGAR system or any successor thereto) to each Purchaser:
(a)    as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in

Page 24

--------------------------------------------------------------------------------




substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);
(b)    upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to stockholders; and
(c)    upon the reasonable request of the Purchaser, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of a Purchaser, will
meet with each Purchaser or a representative thereof at the Company’s
headquarters during the Company’s normal business hours to discuss all
information relevant for disclosure in the Registration Statement covering the
Common Shares and will otherwise reasonably cooperate with the Purchasers
conducting an investigation for the purpose of reducing or eliminating the
Purchasers’ exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with a Purchaser until and unless that Purchaser
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.
6.6    Public Statements; Limitation on Information. The Company agrees to
disclose on a Current Report on Form 8-K the existence of the Offering and the
material terms, thereof, including pricing, within one business day after it
specifies the Closing Date in accordance with Section 1.3. Such Current Report
on Form 8-K shall include a form of this Agreement (and all exhibits and
schedules thereto) as an exhibit thereto. The Company will not issue any public
statement, press release or any other public disclosure listing a Purchaser as
one of the purchasers of the Common Shares without that Purchaser’s prior
written consent, except as may be required by applicable law or rules of any
exchange on which the Company’s securities are listed. The Company shall not
provide, and shall cause each of its subsidiaries and the respective officers,
directors, employees and agents of the Company and each of its subsidiaries not
to provide, the Purchasers with any material nonpublic information regarding the
Company or any subsidiary from and after the date the Company files, or is
required by this Section to file, the Current Report on Form 8‑K with the SEC
without the prior express written consent of the Purchaser.
6.7    Limits on Additional Issuances. The Company will not, for a period of six
months following the Closing Date offer for sale or sell any securities unless,
in the opinion of the Company’s counsel, such offer or sale does not jeopardize
the availability of exemptions from the registration and qualification
requirements under applicable securities laws with respect to the Offering.
Except as disclosed in the Company’s SEC Reports and for the issuance of stock
options under the Company’s stock option plans, the issuance of common stock
upon exercise of outstanding options and warrants, the issuance of common stock
purchase warrants, sales of common stock pursuant to the At The Market Offering
Agreement referenced in Section 4.1(k) and the offering contemplated hereby, the
Company has not engaged in any offering of equity securities during the six
months prior to the date of this Agreement. The foregoing provisions shall not
prevent the Company from filing a “shelf” registration statement pursuant to
Rule 415 under the Securities Act, but the foregoing provisions shall apply to
any sale of securities thereunder.
6.8    Form D and State Securities Filings. The Company will file with the SEC a
Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date. The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Securities.
6.9    Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 6 may be assigned by a
Purchaser to a party that acquires, other than

Page 25

--------------------------------------------------------------------------------




pursuant to the Registration Statement or Rule 144, any of the Note Shares and
Warrant Shares originally issued or issuable to such Purchaser pursuant to this
Agreement and the Warrants (or any Common Stock issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, any such Note Shares or Warrant Shares), or to any affiliate of
a Purchaser that acquires any Registrable Securities. Any such permitted
assignee shall have all the rights of such Purchaser under this Section 6 with
respect to the Registrable Securities transferred.
6.10    Selling Stockholder Questionnaire. Each Purchaser agrees to furnish to
the Company a completed questionnaire in the form attached to this Agreement as
Exhibit E (a “Selling Holder Questionnaire”). The Company shall not be required
to include the Registrable Securities of a Purchaser in a Registration Statement
and shall not be required to pay any liquidated or other damages hereunder to
any such Purchaser who fails to furnish to the Company a fully completed Selling
Holder Questionnaire at least three business days prior to the filing of the
Registration Statement.
7.    Miscellaneous.
7.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.
7.2    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
7.3    Entire Agreement. This Agreement and the exhibits hereto, and the other
documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
7.4    Severability. In the event any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
7.5    Amendment and Waiver. Except as otherwise provided herein, any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and each Purchaser. Any
amendment or waiver effected in accordance with this Section 7.5 shall be
binding upon any holder of any Securities purchased under this Agreement
(including securities into which such Securities have been converted), each
future holder of all such securities, and the Company.
7.6    Fees and Expenses. Except as otherwise set forth herein, the Company and
the Purchasers shall bear their own expenses and legal fees incurred on their
behalf with respect to this Agreement and the transactions contemplated hereby.
Each party hereby agrees to indemnify and to hold harmless of and from any
liability the other party for any commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which such
indemnifying party or any of its employees or representatives are responsible.

Page 26

--------------------------------------------------------------------------------




7.7    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the business day received, (ii) if
delivered by nationally recognized overnight carrier, one business day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two business days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
if to the Company, to:
Quantum Fuel Systems Technologies Worldwide, Inc.
25242 Arctic Ocean Drive
Lake Forest, California 92630,
Attention: Chief Executive Officer
Facsimile: _____________


if to the Purchaser, at its address on the signature page to this Agreement.
7.8    Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Purchaser herein shall survive the execution of this Agreement, the
delivery to the Purchaser of the Securities being purchased and the payment
therefor, and a party’s reliance on such representations and warranties shall
not be affected by any investigation made by such party or any information
developed thereby.
7.9    Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument.
7.10    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
dms.us.52812517.02
[The Remainder of this Page is Blank]



Page 27

--------------------------------------------------------------------------------






    In witness whereof, the foregoing Convertible Note and Warrant Purchase
Agreement is hereby executed as of the date first above written.




QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.    




By: /s/ Brad Timon                    
Name:    Brad Timon                    
Title:     Chief Financial Officer                
                            



Signature Page to Purchase Agreement



--------------------------------------------------------------------------------




In witness whereof, the foregoing Convertible Note and Warrant Purchase
Agreement is hereby executed as of the date first above written.




            /s/ Investor                        
Name of Investor




By:                             
Name:                            
Title:                             
                        




Investment Amount:                    
Tax Identification No.:                    
State of Organization:                    
State of Principal Place of Operations:            


Address for Notice:
                                                    
                                                    
                                                    
Attention:                        
Telephone:                        
Facsimile:                        


Delivery Instructions (if different from above):
                                                    
                                                    
                                                    
Attention:                        
Telephone:                        
Facsimile:                        








            

Signature Page to Purchase Agreement

--------------------------------------------------------------------------------




EXHIBIT A


SCHEDULE OF PURCHASERS
 













Page A-1

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF NOTE











Page B-1

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF WARRANT







Page C-1

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF OPINION OF COUNSEL





Page D-1

--------------------------------------------------------------------------------






EXHIBIT E


SELLING STOCKHOLDER QUESTIONNAIRE


QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.


Questionnaire for Selling Stockholder


This questionnaire is necessary to obtain information to be used by Quantum Fuel
Systems Technologies Worldwide, Inc. (the “Company”) to complete a Registration
Statement (the “Registration Statement”) covering the resale of certain shares
of Company Common Stock to be issued upon exercise of currently outstanding
warrants to purchase Company Common Stock and currently outstanding notes that
convert into Company Common Stock. Please complete and return this questionnaire
to Quantum Fuel Systems Technologies Worldwide, Inc., Attention: General Counsel
either by mail to 25242 Arctic Ocean Drive Lake Forest, California 92630, or by
fax to ______________. Please return the questionnaire by [Day], [Month Day],
2013 or sooner, if possible.


FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.


Please answer all questions. If the answer to any question is “None” or “Not
Applicable,” please so state.


If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.


1.
Please correct your name and/or address if not correct below



Name:                                                 




Address:     






    

Page E-1

--------------------------------------------------------------------------------






2.
Please state the total number of currently outstanding shares of Company Common
Stock that you beneficially own* and the form of ownership and the date that you
acquired such stock. Include shares registered in your name individually or
jointly with others and shares held in the name of a bank, broker, nominee,
depository or in “street name” for your account. (DO NOT list options and
warrants. See Question #3).



















3.
Please list any convertible notes, outstanding options and warrants to purchase
Company Common Stock that you beneficially own*, including (i) the number of
shares of Company Common Stock to be issued upon the exercise of such option or
warrant (or conversion of such note), (ii) the date such option or warrant is
exercisable, (iii) the expiration date and (iv) the exercise price per share of
EACH such option and warrant (or conversion price of each such note).



Number of Shares Covered by Option, Warrant or Note
Date Exercisable
Exercise Price (or Conversion Price)
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





4.
Please list the number of shares of Common Stock listed under Question #2 above
that you wish to include in the Registration Statement.




















_________________
*See Appendix A for definitions        Page E-2

--------------------------------------------------------------------------------




5.
Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you wish to
include in the Registration Statement.









6
Please list the number of shares of Common Stock listed under Question #3 above
that, upon conversion of such notes, you wish to include in the Registration
Statement.











7.
If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.















8.
If you are an entity, please identify the natural person(s) who exercise sole or
shared voting power* and/or sole or shared investment power* with regard to the
shares listed under Question #2 and Question #3.















9.
Please advise whether you are a registered broker-dealer or an affiliate*
thereof. If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.













10.
List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.


_________________
*See Appendix A for definitions        Page E-3

--------------------------------------------------------------------------------




11.
If you expressly wish to disclaim any beneficial ownership* of any shares listed
under Question #2 for any reason in the Registration Statement, indicate below
the shares and circumstances for disclaiming such beneficial ownership*.















12.
With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.















13.
Please review Appendix B “Plan of Distribution.” Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock. By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 13 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 13.











The undersigned, a Selling Stockholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement. The undersigned will notify the Company, at the
address specified above, in writing immediately of any changes in the foregoing
answers that should be made as a result of any developments occurring prior to
the time that all the shares of Common Stock of the Company are sold pursuant to
the Registration Statement referred to above. Otherwise, the Company is to
understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.




Dated: ___________ __, 20___
                            
                                                    






By:                        
Name:                        
Its:                        

_________________
*See Appendix A for definitions        Page E-4

--------------------------------------------------------------------------------




APPENDIX A
TO EXHIBIT E
CERTAIN TERMS USED IN QUESTIONNAIRE


AFFILIATE
An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.


BENEFICIAL OWNERSHIP
A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise. A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.


INVESTMENT POWER
“Investment power” includes the power to dispose, or to direct the disposition
of, a security.


VOTING POWER
“Voting power” includes the power to vote, or to direct the voting of, a
security.





Page E-5

--------------------------------------------------------------------------------




APPENDIX B
TO EXHIBIT E
PLAN OF DISTRIBUTION
We are registering for resale by the selling stockholders and certain
transferees a total of _________ shares of Common Stock, of which _______ shares
are issued and outstanding, up to ______shares are issuable upon exercise of
warrants and up to ______shares are issuable upon conversion of convertible
notes. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of common stock, although we may receive up to $_____
upon the exercise of all of the warrants by the selling stockholders. We will
bear all fees and expenses incident to our obligation to register the shares of
Common Stock. If the shares of Common Stock are sold through broker-dealers or
agents, the selling stockholder will be responsible for any compensation to such
broker-dealers or agents.
The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to tie pursuant to this
prospectus.
The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
The selling stockholders will sell their shares of Common Stock subject to the
following:
•
all of a portion of the shares of Common Stock beneficially owned by the selling
stockholders or their perspective pledgees, donees, transferees or successors in
interest, may be sold on the OTC Bulletin Board Market, any national securities
exchange or quotation service on which the shares of our Common Stock may be
listed or quoted at the time of sale, in the over-the counter market, in
privately negotiated transactions, through the writing of options, whether such
options are listed on an options exchange or otherwise, short sales or in a
combination of such transactions;

•
each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

•
some or all of the shares of Common Stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions. The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and deliver shares of
Common Stock to close out short positions or loan or pledge shares of Common
Stock to broker-dealers or agents that in turn may sell such shares; and

•
in connection with such sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling stockholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent. We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.

The selling stockholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of



*        Page E-6

--------------------------------------------------------------------------------




Common Stock covered by this prospectus which qualify for sale pursuant to Rule
144 may be sold under Rule 144 rather than pursuant to this prospectus. A
selling stockholder may also transfer, devise or gift the shares of Common Stock
by other means not covered in this prospectus in which case the transferee,
devisee or giftee will be the selling stockholder under this prospectus.
If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with. There can
be no assurance that any selling stockholder will sell any or all of the shares
of Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.
We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling stockholder will be entitled to contribution. We will
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling stockholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.







*        Page E-7